J-S19005-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JERRY TAYLOR

                        Appellant                    No. 394 EDA 2014


              Appeal from the Order dated January 27, 2014
           In the Court of Common Pleas of Philadelphia County
             Criminal Division at No: CP-51-CR-0004655-2013


BEFORE: STABILE, JENKINS, and MUSMANNO, JJ.

JUDGMENT ORDER BY STABILE, J.:                 FILED NOVEMBER 12, 2015

     This case returns to us following our decision to remand to the Court

of Common Pleas of Philadelphia County (“trial court”) for issuance of a

supplemental opinion detailing the trial court’s compliance with Pa.R.Crim.P.

587(B). Briefly, we remanded the case to the trial court because we were

unable to determine, based on the trial court’s noncompliance with Rule

587(B), whether we could exercise jurisdiction under Pa.R.A.P. 313 (relating

to collateral orders) over Appellant’s appeal from an order of the trial court

denying his pretrial motion to dismiss on double jeopardy grounds.       See

Commonwealth v. Taylor, 120 A.3d 1017, 1021 (Pa. Super. 2015)

(citation omitted). We explained in Taylor that an order denying a double

jeopardy motion is appealable as a collateral order so long as the motion is

not found to be frivolous by the lower court.        Id. at 1021-22.      The
J-S19005-15



requirement that a lower court render a specific finding on frivolousness in

the event the court denies a double jeopardy motion to dismiss is now

expressly mandated under Rule 587(B).

      Instantly, consistent with our opinion and in compliance with Rule

587(B), the trial court found in its supplemental opinion that it denied

Appellant’s pretrial motion to dismiss on double jeopardy grounds because it

found the motion to be “frivolous and without merit.” Trial Court Opinion,

10/9/15, at 5, ¶ 15. Given the trial court’s finding on frivolousness, we now

conclude that the trial court’s order denying the double jeopardy motion

does not qualify as a collateral order under Rule 313. Accordingly, we must

quash this appeal for want of jurisdiction.

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2015




                                     -2-